Citation Nr: 0125949	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of fracture to the 2nd, 3rd, 4th, 
and 5th fingers of the right (major) hand.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a right thumb injury.  

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the RO which 
denied increased ratings for the veteran's service-connected 
residuals of injuries to the fingers and thumb of his right 
hand and a 10 percent evaluation for multiple noncompensable 
disabilities under the provisions of 38 C.F.R. § 3.324.  


REMAND

The veteran contends that he has had chronic pain, cramping, 
and weakness in his right hand since he injured it in 
service.  The veteran reports that he has difficulty 
performing routine daily functions, such as shaving, taking 
the lids off of jars, and buttoning his shirts because of his 
service-connected right hand disability.  The veteran also 
reports that his symptoms are worse during flare-up after 
prolonged use of his right hand.  

When examined by VA in February 2000, the examiner noted that 
there was a slight decrease in flexion of the fingers of the 
right hand, pain on movement of the fingers and decreased 
grip strength.  X-ray studies showed slight deformity of the 
distal metacarpal neck of the 4th finger and 
chondrocalcinosis within the radiocarpal articulation.  
However, the examiner did not provide sufficiently detailed 
information to assess the degree of functional impairment 
during flare-ups under the holding in DeLuca.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") found that the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, when evaluating a service-connected disability 
involving a joint.  The DeLuca Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limited the appellant's functional ability 
during flare-ups or when his joint was used repeatedly over a 
period of time.  Any functional loss was to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca.  

Regarding some of the veteran's current symptoms, it should 
be noted that in a March 1990 decision of the Board of 
Veterans' Appeals, it was concluded that the neurological 
manifestations of the right hand from entrapment of the 
nerves of the right elbow caused by right tardy ulnar palsy 
were not related to the veteran's service-connected fracture 
residuals of the fingers of the right hand.  (See March 1984 
private nerve conduction studies.)  

Given the absence of relevant clinical information concerning 
functional loss and the difficulty of dissociating those 
manifestations referable to nonservice connected neurological 
disability of the right elbow, the Board finds that the 
current medical evidence of record is inadequate and that 
further development of the record is necessary.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

With regard to the issue of entitlement to benefits under the 
provisions of 38 C.F.R. § 3.324, the veteran should be asked 
to furnish information that his service connected 
disabilities interfere with normal employability.  

Additionally, it should be noted that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), which made several amendments to the law governing VA 
claims.  Among other things, this law redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  The 
new law and regulations should be addressed while the case is 
in Remand status.

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2001).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2001).  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for increased ratings.  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and evidence in 
support of his claim.  

3.  The veteran should be asked to 
provide the names of any VA and non-VA 
medical professionals or facilities from 
whom he has sought treatment for his 
service-connected disabilities since 
December 1998.  The approximate dates of 
any such evaluation or treatment should 
also be furnished by him to the extent 
feasible.  

4.  After obtaining proper authorization, 
the RO should obtain those treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained and associated with the 
claims file.  If the RO does not receive 
a response to requests for records from 
any of the private sources identified by 
the veteran, he should be so notified and 
informed that he may obtain and submit 
any pertinent records.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right hand disabilities and to 
dissociate, if feasible, any disability 
resulting from nonservice connected right 
elbow disability resulting in 
neurological symptomatology.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
prior to, or in connection with, the 
examination, and the examiner should 
indicate whether he/she reviewed the 
claims file.  All indicated tests and 
studies should be accomplished.  The 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, 
he/she should so indicate and provide an 
explanation.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

The orthopedic examiner should provide 
answers to the questions below.  In doing 
so, he/she should attempt, if feasible, 
to dissociate any neurological disability 
referable to the nonservice connected 
neuropathy originating at the elbow 
level.  If this is not feasible, the 
examiner should so note.  Also, if a 
special neurological evaluation is deemed 
necessary, this should be ordered.

I.  Note if any joint of the fingers 
of the veteran's right hand (to 
include, but not be limited to, the 
carpometacarpal joint of the thumb 
and the metacarpophalangeal joints 
of the other fingers) are limited in 
motion or fixed in ankylosis.  
(Please comment as to each joint).

II.  If any joint is fixed in 
ankylosis or limited in its motion, 
the examiner should indicate whether 
motion of any identified digit is 
possible to within two inches of the 
median transverse fold of the palm.  

III.  For any ankylosed joint, 
indicate whether it is in favorable 
or unfavorable position.  

IV.  For any ankylosed joint, 
indicate whether it is in extension 
or in extreme flexion.

V.  Determine whether the fingers 
and thumb of the veteran's right 
hand exhibit weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

VI.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the fingers and/or thumb of 
the veteran's right hand are used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

VII.  Note whether any scars 
associated with the service 
connected disability are painful and 
tender on objective demonstration or 
are poorly nourished with repeated 
ulceration.

VIII.  Take an employment history 
and indicate whether the service-
connected disabilities clearly 
interfere with employability.  If 
so, this should be explained.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities and have 
responded to all questions posed.  In 
addition, the RO should assure that the 
provisions pertaining to the duty to 
notify and the duty to assist as 
contained in the Veterans Claims 
Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


